Barnard, P. J.
There is no ease made for a reargument. The defendant was a broker, and as such had purchased a site for a school, at the request of the plaintiff. The plaintiff had paid the fee, and subsequently brought this action to recover it back. The court, at the trial term, ordered judgment for the plaintiff, upon the ground that the defendant was employed by a committee of the plaintiff, and that therefore the plaintiff had no power to pay the broker’s commission. We thought that the employment was sufficient, and that, if the plaintiff had power of employment of a broker, it liad the power to adopt a valuable service, even if irregularly obtained, and pay for it. The ease is not of sufficient importance, either in the amount, which is small, or in principle at issue, to go to the court of appeals. The motion is therefore denied, with $10 costs. All concur.